Citation Nr: 1106731	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-15 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than January 1, 2002, 
for the grant of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1963 to June 
1967.  He served in the Republic of Vietnam from March 30, 1966 
to April 14, 1967.  He died in February 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  In February 2000, the Veteran died of lung cancer.

2.  The appellant (Veteran's widow) filed a claim of service 
connection for the cause of the Veteran's death, and by a June 
2001 rating decision the RO denied the claim because lung cancer 
had not manifest itself within 30 years of the Veteran's presumed 
exposure to herbicides due to his service in Vietnam.

3.  A change in law, effective January 1, 2002, removed the 
requirement that respiratory cancers must become manifest to a 
degree of 10 percent or more within 30 years after the last date 
on which a veteran was exposed to an herbicide agent.

4.  A claim to reopen was not filed by the appellant until July 
27, 2005.




CONCLUSION OF LAW

An effective date prior to January 1, 2002, is not warranted for 
the award of service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.114(a)(3) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the appellant was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2005 and 
June 2006.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which she [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications to 
the appellant apprised her of what the evidence must show to 
establish entitlement to an earlier effective date, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the appellant's 
behalf.

During the pendency of the claim, the United States Court of 
Appeals for Veterans Claims issued a decision regarding the 
general notice requirements for Dependency and Indemnity 
Compensation (DIC) claims.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  Notice for DIC claims is to include: (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id. at 352-53.  Here, the August 2005, and June 2006 
letters to the appellant provided sufficient notice of what was 
required to substantiate a DIC claim based on a condition not yet 
service connected, and also provided notice regarding how the 
effective dates of DIC benefits are determined.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to the claim, whether or not the records 
are in federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).

Here, there is no indication that any additional action is needed 
to comply with the duty to assist, especially because the 
underlying benefit was granted.  (It is the effective date of the 
award that the claimant disputes.)  

II. Earlier Effective Date

The appellant (surviving spouse) asserts that she is entitled to 
service connection for the cause of the Veteran's death effective 
from February 3, 2000, the date of the Veteran's death.

In this case, the appellant applied for dependency and indemnity 
compensation (DIC) benefits in March 2000, stating that her 
husband death was service related.  By way of a June 2001 rating 
decision, the RO denied service connection for the cause of the 
Veteran's death, stating that although the Veteran's death was 
caused by lung cancer, his lung cancer did not manifest itself 
within 30 years of the date on which he was last presumed exposed 
to an herbicide agent.  See 3.307(6)(ii)(2002).  She did not 
appeal this decision.

At issue is the effective date of the grant of service connection 
for the cause of the Veteran's death.

Governing law provides that except as otherwise provided, the 
effective date of an evaluation and award based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.155, any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by the Department of Veterans 
Affairs, from a claimant may be considered an informal claim.  
Where dependency and indemnity compensation to include service 
connection for the cause of the Veteran's death was awarded 
pursuant to a liberalizing law, the effective date of such award 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the effective date of the liberalizing 
regulation.  In order for a claimant to be eligible for a 
retroactive payment the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a).

If a claim is reviewed on the initiative of VA within 1 year from 
the effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may be 
authorized from the effective date of the law or VA issue. If a 
claim is reviewed on the initiative of VA more than 1 year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of the claimant more than 1 year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of receipt of 
such request.  38 C.F.R. § 3.114(a).

Here, the Veteran died in February 2000 of a disease (lung 
cancer) that has been deemed by law to have been presumed to be 
associated with exposure to herbicides.  Because of his Vietnam 
service, he is also presumed to have been exposed to herbicides.  
This presumption was in effect at the time of his death; however, 
the specific provisions relating to respiratory cancers required 
that the cancer manifest itself within 30 years of the Veteran's 
last presumed exposure.  38 C.F.R. §§ 3.307, 3.309 (1999).  This 
was changed effective January 1, 2002, when a law eliminating the 
30-year requirement was made effective.  Pub. L. 107-103, 
§ 201(a)(1)(A).  Therefore, because of the Veteran's Vietnam 
service and his death due to lung cancer, it may be concluded 
that the appellant's eligibility to benefits existed on the 
effective date of the liberalizing law (January 1, 2002), and 
continuously thereafter to the date of her claim.  

In this case, on February 27, 2002, the RO received a letter from 
the appellant stating that she was requesting a copy of the most 
recent rating decision denying her claim of service connection 
for the cause of the Veteran's death so she could perfect the 
elements of a plausible claim.  The RO later treated this as a 
claim and determined that the effective date for the award of 
service connection for the cause of the Veteran's death could be 
set as the effective date of the liberalizing law-January 1, 
2002.  38 C.F.R. § 3.114(a)(1).  

This is the first correspondence of record from the appellant to 
the RO after the effective date of the liberalizing law-January 
1, 2002.  The Board does not agree that this correspondence 
represented a claim or that it was a request for review based on 
the liberalizing law.  Such a claim was not made until July 27, 
2005.  Nevertheless, the point remains that the effective date of 
the liberalizing law which allowed for the grant of service 
connection for the cause of the Veteran death was January 1, 
2002.  68 Fed. Reg. 34,541 (June 10, 2003) (changing the 
regulations pertaining to the presumptive period for respiratory 
cancers for diseases associated with herbicide exposure, 
effective as of January 1, 2002).  In particular, the changes 
struck the portion of the regulation which required the 
respiratory cancer to manifest to a compensable degree within 30 
years after the last date on which the Veteran was presumed 
exposed to an herbicide agent during active military service; 
thereby allowing service connection for a Veteran who was exposed 
to an herbicide agent and developed respiratory cancer more than 
30 years after the last date of his presumed exposure.  68 Fed. 
Reg. 34,541 (June 10, 2003) (codified at 38 C.F.R. § 
3.307(a)(6)(ii)). 

As noted above, VA regulations state that where DIC to include 
service connection for the cause of the Veteran's death was 
awarded pursuant to a liberalizing law, the effective date of 
such award shall not be earlier than the effective date of the 
liberalizing regulation.  38 C.F.R. § 3.114(a).  In this case, 
the effective date of the liberalizing law was January 1, 2002.  
The appellant is currently in receipt of DIC benefits based on 
service connection for the cause of the Veteran's death effective 
as of January 1, 2002.  The Board has no authority to award an 
effective date for DIC benefits based on a grant of service 
connection for the cause of the Veteran's death earlier than 
January 1, 2002, as this is the earliest possible date authorized 
under the law.  (There has been no presentation suggesting that 
the Veteran's lung cancer was manifest within the 30-year post-
exposure period and that the 2001 rating decision was therefore 
clearly erroneous.)

In sum, the RO interpreted the first communication of record from 
the appellant after the change in law became effective as an 
informal claim of service connection for cause of the Veteran's 
death.  This statement was received on February 27, 2002-within 
one year of the effective date of the liberalizing law.  The RO 
thereby determined that benefits could be awarded effective 
January 1, 2002, the date of the change in law.  See 38 C.F.R. 
§ 3.114(a) (benefits may be authorized from the effective date of 
the liberalizing law if a claim is received within 1 year from 
the effective date of the liberalizing law).  Because the 
February 2002 request was merely a request for a copy of the 
earlier rating decision, and no claim for review was in fact 
received until July 2005, the RO award of January 1, 2002, 
represented a very liberal adjudication in favor of the 
appellant.  For these reasons, benefits may not be awarded any 
sooner than already awarded by the RO.  

The Board has no authority to award an effective date for a grant 
of service connection for the cause of the Veteran's death 
earlier than that authorized by law.  The Board is precluded from 
awarding benefits where they are not allowed by statute.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (finding where a 
statute specifically provided an effective date as the date of 
application, an earlier effective date was not allowed because 
payment of government benefits must be authorized by statute).

There is no statutory authority that would allow VA to grant the 
appellant an earlier effective date for the reasons she has 
alleged.  Accordingly, the appeal seeking an effective date prior 
to January 1, 2002, for the grant of service connection for the 
cause of the Veteran's death must be denied.  


ORDER

Entitlement to an effective date earlier than January 1, 2002, 
for the grant of service connection for the cause of the 
Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


